The Court were of the same opinion, and so instructed the jury.
The jury returned a verdict of not guilty.
Glorianna Lewis was also indicted for uttering a five dollar counterfeit note of the Eagle Bank in the city of *185New Haven, dated January 1, 1821, No. 1084, letter D., upon John Jewet, Jun., on the 28th day of January, 1823. Mr. Jewet was a clerk in the store of Mr. James Ripley, No. 205 Broadway. She called at the store, and bought five and a half yards of calico, and handed the young man-.a five dollar bill of the Eagle Bank in the City of New Haven.
She was also charged with passing upon Phineas Whitney, No. 53 Fultbn Street, a five dollar counterfeit note of the Eagle Bank in the City of New Haven, dated the first of January, 1821, No. 307, letter D., on the 29th of January, 1823. She came into Whitney’s store and purchased sis yards of calico, amounting to fifteen shillings, in payment of which she handed him the counterfeit note of the Eagle Bank in the City of New Haven, and received the change—not prosecuted.
She was also charged with passing upon Bevil L. Granville, a clerk in the store of Bliss and White, No. 128 Broadway, a five dollar counterfeit note of the Eagle Bank in the City of New Haven, No. 1324, letter D., dated January, 1821. She came into the store and purchased a book for twenty-five cents, and gave Mr. Granville the counterfeited note, and received the change—not prosecuted.
• She was also charged with passing upon Mr. Cornell, No. 28 Chatham Street, a five dollar .counterfeited note of the Eagle Bank in the City of New Haven, dated January 1st. 1821, No. 1059, letter D., on the 28th day of January, 1823.
She was tried on .the last charge, in which the others were given in evidence ; but after a patient investigation was acquitted.